BOARDMAN, Chief Judge.
By information Harry Howard Segar, Jr. was charged with attempted first-degree murder. He filed a timely notice that he would rely upon the defense of insanity. After trial by jury he was convicted of the offense charged and sentenced to a term of fifty years in the state prison with credit for time served. Appellant contends that the trial court committed reversible error in refusing to instruct the jury of the consequences of a verdict of not guilty by reason of insanity. We agree and reverse the judgment and sentence. See Wheeler v. State, 344 So.2d 244 (Fla.1977); Roberts v. State, 335 So.2d 285 (Fla.1976); Fla.R. Crim.P. 3.460.
REVERSED and REMANDED for a new trial.
HOBSON and OTT, JJ., concur.